Case 2:20-cv-00030-JRG Document 484 Filed 07/09/21 Page 1 of 2 PageID #: 37043




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION

 HUAWEI TECHNOLOGIES CO. LTD.,         §
                                       §
                Plaintiff,             §
                                       §
 v.                                    §    CIVIL ACTION NO. 2:20-CV-00030-JRG
                                       §
                                       §
 VERIZON COMMUNICATIONS, INC.,         §
 VERIZON BUSINESS NETWORK              §
 SERVICES, INC., VERIZON ENTERPRISE    §
 SOLUTIONS, LLC, CELLCO                §
 PARTNERSHIP D/B/A VERIZON             §
 WIRELESS, INC., VERIZON DATA          §
 SERVICES LLC, VERIZON BUSINESS        §
 GLOBAL LLC, VERIZON SERVICES          §
 CORP.                                 §
              Defendants.              §
 ___________________________________   §
                                       §
                                       §
 VERIZON BUSINESS NETWORK              §
 SERVICES, INC., CELLCO PARTNERSHIP    §
 D/B/A VERIZON WIRELESS, VERIZON       §
 DATA SERVICES LLC, VERIZON            §
 BUSINESS GLOBAL LLC, VERIZON          §
 SERVICES CORP., AND VERIZON           §
 PATENT AND LICENSING INC.             §
                                       §
         Counterclaim-Plaintiffs,      §
 v.                                    §
                                       §
 HUAWEI TECHNOLOGIES CO. LTD.,         §
 HUAWEI TECHNOLOGIES USA, INC.,        §
 AND FUTUREWEI TECHNOLOGIES INC.       §
                                       §
                    Counterclaim-      §
                    Defendants.        §



                                    ORDER
Case 2:20-cv-00030-JRG Document 484 Filed 07/09/21 Page 2 of 2 PageID #: 37044




       Before the Court is Plaintiff Huawei Technology Co., Ltd.’s (“Huawei”) Opposed Motion

to Seal the March 19, 2021 Hotline Hearing Transcript (Dkt. No. 324) (the “Motion”). In the

Motion, Huawei requests that the Court seal the entirety of the transcript of the March 19, 2021

Hotline Hearing Transcript (Dkt. No. 242) because it purportedly reveals highly confidential

information related to Huawei.

       Having considered the motion and reviewed the underlying Hotline Hearing Transcript

(Dkt. No. 242), and noting that Defendants Verizon Communications Inc., Verizon Business
   .
Network Services, Inc., Verizon Enterprise Solutions, LLC, Cellco Partnership D/B/A Verizon

Wireless, Inc., Verizon Data Services LLC, Verizon Business Global LLC, Verizon Services

Corp., and Verizon Patent and Licensing, Inc.’s (collectively, “Verizon”) did not file a response

opposing the Motion, the Court finds that it should be and hereby is GRANTED. Accordingly,

the entirety of the transcript of the March 19, 2021 Hotline Hearing Transcript (Dkt. No. 242) is

SEALED.


      So ORDERED and SIGNED this 9th day of July, 2021.




                                                        ____________________________________
                                                        RODNEY GILSTRAP
                                                        UNITED STATES DISTRICT JUDGE
